Title: To George Washington from Charles Willson Peale, June 1787
From: Peale, Charles Willson
To: Washington, George



Dr Sir
[c. June 1787]

Your obliging consent to set is confering a most singular favor on me, for which I hope I shall always be found grateful, on the success of this undertaking depends much of my happiness. if I am so fortunate as to make a good, and faithful Portrait, I shall be enabled to gratifie many of your warm friends by excuting a good Print and the practice I lately had in this line is only bringing in my hand to execute something I hope more Excellent. my next solicitude is to make the bussiness as convenient to you as possible. I thought by bringing my Pallette & Pensils to Mr

Morris’s that you might sett at your leisure and if any Interruptions by Visitors or bussiness should take place that I would wait or attend any time convenient to you and esteem every labour light in a work of so much Consequence to your much Obliged Friend and very Humble Servt

C.W. Peale

